Citation Nr: 1015299	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which continued the previously assigned 50 percent 
rating for service-connected bilateral hearing loss.  


FINDING OF FACT

The competent and credible evidence of record shows that the 
Veteran's sensorineural hearing loss is manifested by Level 
VIII auditory acuity in the right ear and Level VIII in the 
left ear.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for service-connected bilateral hearing loss have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that demonstrates a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  VA should 
also provide at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability and the 
effect of that worsening on the claimant's employment and 
daily life.  Id. 

The Board finds that the Veteran, in November 2007 and May 
2008 notice letters, was provided adequate 38 U.S.C.A. 
§ 5103(a) notice, in accordance with the Court's holding in 
Vazquez-Flores, supra, and Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Even if the Veteran was not provided adequate 38 U.S.C.A. 
§ 5103(a) notice in accordance with the Court's holding in 
Vazquez-Flores, supra, the Federal Circuit has reversed this 
decision.  See Vazquez-Flores v. Shinseki, No. 2008-7150, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  Thus, insofar as 
the notice described by the Veteran's Court in Vazquez-Flores 
requires VA to notify a Veteran of alternative diagnostic 
codes or potential "daily life evidence," the judgment was 
vacated, and any failure by the AOJ to provide such evidence 
is harmless error.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, VA medical center 
(VAMC) records and afforded the Veteran an audiology 
examination in December 2007.  In that regard, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As discussed below, the Board finds that the VA examination 
obtained in this case is adequate for rating purposes, as the 
report provides a detailed assessment of the current severity 
of the Veteran's disability.  Accordingly, the Board finds 
that VA's duty to assist in obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).   

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



II. Increased Rating 

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings, the Board must 
assign staged ratings.  See Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007) (finding that there was no basis for 
drawing a distinction between initial ratings and increased-
rating claims for the purpose of applying staged ratings).   

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Analysis

The Veteran was awarded a 50 percent disability rating, 
effective December 30, 2005, in a March 2006 rating decision.  
In November 2007, the Veteran filed the increased rating 
claim on appeal.  The Board will consider the present level 
of severity of the Veteran's hearing loss in making its 
determination.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Under 38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when pure tone threshold at 1,000, 2,000, 3,000 
and 4,000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Id. 

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a).  

The Veteran received a QTC Medical Services (QTC) examination 
in December 2007.  That examination revealed the following 
audiogram results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
70
75
LEFT
75
75
70
75
80

The average for 1,000, 2,000, 3,000 and 4,000 Hertz was 70 
decibels in the right ear and 75 decibels in the left ear.  
Speech recognition (Maryland CNC) was 52 percent in the right 
ear and 52 percent in the left ear.  

The VA audiometric findings of December 2007 reflect level 
VIII hearing acuity in the right ear and level VIII hearing 
acuity in the left ear.  These numeric designations in 
combination correspond to a 50 percent rating.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.  The results from 
this examination do not demonstrate that the Veteran meets 
the criteria for rating in excess of 50 percent under 
Diagnostic Code 6100.  These are the only audiometric 
findings of record during the appeal period.    

Accordingly, the Board finds that the severity of the 
Veteran's hearing loss has remained unchanged throughout the 
appeal period.  Accordingly, a staged rating is not in order, 
and a 50 percent rating is appropriate for the entire period 
of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the Veteran's disability level and symptomatology.  
In fact, in October 2007, a VA audiologist stated that while 
hearing impairment presented challenges in the workplace, 
with state of the art amplification, assistive technology, 
vocational rehabilitation and/or medical intervention, an 
individual should not be forced out of the workplace.  She 
suggested that the Veteran discuss aural rehabilitation 
options and stated that the Veteran's hearing loss is 
aidable.  The audiologist's statement shows that the 
Veteran's hearing loss does not preclude employment, and in 
any event, a degree of interference with employment is 
contemplated in the regular schedular standards.  See Id., 
see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
and Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the Veteran's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claim, and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 50 percent 
for bilateral hearing loss is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


